Citation Nr: 9918019	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  95-40 391A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to a compensable evaluation for shell 
fragment wounds to the abdominal area.  

2.  Entitlement to an effective date earlier than November 
28, 1990, for the grant of a total rating based on individual 
unemployability due to service connected disabilities.  

(The issues of entitlement to service connection for 
residuals of shell fragment wounds to the buttocks and 
entitlement to an increased rating for deep venous thrombosis 
of the right lower extremity, are addressed in a separate 
reconsideration decision.)


REPRESENTATION

Appellant represented by:	Jonathan M. Raney, attorney


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to December 
1972.  

The Board of Veterans Appeals (Board), in a decision dated in 
July 1982, in part, denied the veteran's claim for 
entitlement to service connection for the residuals of shell 
fragment wounds to the abdominal region.  In October 1986, 
the veteran sought to reopen his claim for entitlement to 
service connection for the residuals of shell fragment wounds 
to the abdomen.  

In a decision dated in July 1990, the Board denied 
entitlement to service connection for the residuals of a 
shell fragment wound to the abdomen.  However, since a 
hearing request from the veteran had not been honored prior 
to the July 1990 decision, the July 1990 decision was vacated 
by the Board in January 1992.  

In June 1992, this same matter was remanded by the Board for 
additional development.  The Board issued a denial decision 
in January 1994 finding that new and material evidence to 
reopen the claim for service connection for residuals of 
shrapnel wounds to the abdomen had not been submitted.  The 
veteran appealed the January 1994 decision to the United 
States Court of Veterans Appeals (Court) ( now U.S. Court of 
Appeals for Veterans Claims).  

In June 1994, reconsideration of the January 1994 decision of 
the Board was ordered by the authority granted to the 
Chairman as provided by § 7103(b) of Title 38, United States 
Code, and the case was to be considered by an expanded 
reconsideration panel of the Board.  

In July 1994, the Court ordered that the joint motion for 
remand submitted by the parties be granted in light of the 
fact that the veteran's motion for reconsideration had been 
granted by the Board.  The January 1994 decision by the Board 
was thereby vacated pursuant to this order of the Court.  
[citation redacted].  

In a May 1995 reconsideration decision, the reconsideration 
panel found that new and material evidence had been submitted 
warranting reopening of the claim for service connection for 
residuals of shell fragment wounds of the abdomen.  This 
decision by the reconsideration panel replaced the Board's 
decision of January 1994.  The case was then remanded to the 
RO for de novo consideration of the reopened claim.  In a 
rating action of October 1995, the RO granted service 
connection and a noncompensable rating for residuals of shell 
fragment wounds of the abdomen, effective from 1980.

Further, the record shows that the veteran's claim for 
service connection for a heart disorder on a secondary basis 
has been granted.  Service connection is now in effect for 
pulmonary embolism with moderate pulmonary hypertension 
secondary to recurrent emboli, evaluated as 30 percent 
disabling from November 1990 and 60 percent from June 1998.  
This award of service connection and a 30 percent rating, 
effective from November 1990 also supported the award of a 
total rating based on individual unemployability from 
November 1990.  

Statements of the case were furnished to the veteran on the 
additional issues of entitlement to an effective date earlier 
than August 17, 1987, for the grant of service connection for 
deep venous thrombosis of the right lower extremity and 
entitlement to reimbursement of unauthorized medical 
expenses; however, timely substantive appeals were not filed 
with respect to these issues and they are not in appellate 
status at this time.  


REMAND

Where entitlement to compensation has already been 
established in a prior final rating action, an appellant's 
claim of increase in severity of a disability or disabilities 
occurring after the prior final rating action is a "new 
claim" based, at least in part, upon different facts.  
Suttman v. Brown, 5 Vet. App. 127, 136 (1993).  However, a 
claim placed in appellate status by disagreement with the 
original or initial rating award but not yet ultimately 
resolved, as with the noncompensable rating assigned for 
shell fragment wounds to the abdominal area, remains an 
"original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  Therefore, as shown on the title page, the Board does 
not characterize the issue of the proper rating for shell 
fragment wounds to the abdominal area as an "increased 
rating."

As noted above, the veteran's claim for service connection 
for residuals of shrapnel wounds to the abdomen was denied by 
final Board decision in July 1982.  In October 1986, the 
veteran filed a request to reopen his previously denied claim 
for service connection for residuals of shrapnel wounds to 
the abdomen.  Based upon the submission of new and material 
evidence, this reopened claim service connection was 
subsequently granted.  The effective date of an award based 
on a claim reopened after final adjudication shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400, 3.400(q)(1)(ii), 
3.400(r).  Thus, there is a question raised as to whether the 
1980 effective date assigned for service connection in this 
case is proper, a question that should be resolved by the RO 
prior to further appellate review.

Further, on review of the record, it does not appear that the 
RO attempted to obtain all pertinent medical records to allow 
proper evaluation of the disabling effects of the veteran's 
residuals of shell fragment wounds of the abdomen from the 
effective date of the grant of service connection to the 
present.  See Fenderson.  Also, the veteran was not given an 
official VA examination in order to determine the current 
extent of any disabling residuals of his shell fragment 
wounds of the abdomen.  In view of the need to establish a 
proper effective date, to obtain and evaluate all pertinent 
medical records and to obtain a current examination, 
additional development is necessary.  

Inasmuch as evidence obtained in compliance with this remand 
may be pertinent to the claim for an earlier effective date 
for the grant of a total rating, the Board will defer a 
decision as to this issue pending completion of the 
evidentiary development requested below.

Accordingly, the case is being remanded for the following 
action:

1.  The RO should review the effective 
date of the grant of service connection 
for shell fragment wounds of the abdomen 
in light of the Board's 1982 decision 
denying service connection.  

2.  The veteran should be asked to 
provide a listing of any treatment, 
private or VA, that he received for his 
shell fragment wounds of the abdomen 
since service discharge.  Any treatment 
records identified that are not of record 
should be obtained with the veteran's 
assistance and associated with the claims 
folder.  

3.  The veteran should be afforded a VA 
examination by an appropriate specialist 
in order to determine the nature and 
extent of his residuals of shell fragment 
wounds of the abdomen.  Any testing 
deemed necessary by the examiner should 
be conducted and any opinions provided 
should be accompanied by a complete 
rationale.  

The examiner should be asked to review 
the veteran's post service medical 
records and identify any symptomatology 
that is reasonably attributable to the 
veteran's shell fragment wounds of the 
abdomen.  Based on the examination 
findings and review of the medical 
evidence of record, the examiner should 
furnish an opinion as to the severity of 
the veteran's residuals over the years, 
with particular emphasis on the period 
from the effective date of the grant of 
service connection up to the time of the 
examination.  The examiner should also 
reference and explain any periods of 
exacerbation or remission during the 
period in question.  The claims folder 
should be made available to the examiner 
for review prior to the examination.  

4. Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in its entirety.  In particular, the RO 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
RO should implement corrective 
procedures.

5. After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to a compensable 
evaluation for shell fragment wounds to 
the abdominal area.  The RO should also 
consider the effect, if any, that their 
decision has on the veteran's claim for 
an earlier effective date for the grant 
of a total rating based on individual 
unemployability due to his service-
connected disabilities.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  




